Citation Nr: 1016046	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
shoulder disability, to include an initial disability rating 
in excess of 10 percent, effective August 29, 2003 and a 
disability rating in excess of 20 percent, effective June 18, 
2004.  

2.  Entitlement to an effective date prior to August 29, 2003 
for the grant of service connection for a left shoulder 
disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  These claims were previously remanded 
by the Board in December 2007 and November 2008.  

The issues of entitlement to an effective date prior to 
August 29, 2003 for the grant of service connection for a 
left shoulder disability, and entitlement to total disability 
benefits based on individual unemployability (TDIU), are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 18, 2004, the Veteran's left shoulder 
disability was manifested by pain and limitation of motion; 
there is no evidence to suggest that he was unable to move 
his arm above shoulder level or that he suffered from 
ankylosis, loss of head of the humerus, nonunion or fibrous 
union of the humerus, recurrent dislocation or malunion of 
the scapulohumeral joint, or dislocation or nonunion of the 
clavicle or scapula.  

2.  As of June 18, 2004, the Veteran's left shoulder 
disability was manifested by pain and limitation of motion 
that restricted the Veteran from lifting his arm past 
shoulder level; at no time has it been manifested by motion 
limited to 25 degrees, ankylosis, loss of head of the 
humerus, nonunion or fibrous union of the humerus, or 
recurrent dislocation.  


CONCLUSION OF LAW

The criteria for an increased disability rating for a left 
shoulder disability, to include an initial disability rating 
in excess of 10 percent, effective August 29, 2003 and a 
disability rating in excess of 20 percent, effective June 18, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5024, 5200-
03 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's increased disability rating claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in May 2009, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment 
with VA.  Private treatment records have also been obtained 
and incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Increased Disability Rating

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69 (2009).  Here, as the medical evidence shows that the 
Veteran is right-hand dominant, his left shoulder is his 
minor shoulder for rating purposes.

The Veteran is rated under Diagnostic Code 5024, which is 
used to rate tenosynovitis.  Diagnostic Code 5024 instructs 
the rater to rate the Veteran under the applicable diagnostic 
code for limitation of motion.  Diagnostic Code 5201 provides 
that limitation of motion of the arm at the shoulder level is 
rated 20 percent for the major shoulder and 20 percent for 
the minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent for the major shoulder and 30 percent 
for the minor shoulder.  38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Relevant Facts

For historical purposes, the Veteran was granted service 
connection for a left shoulder disability in a March 2004 
rating decision.  A disability rating of 10 percent was 
assigned under Diagnostic Code 5024, effective as of August 
29, 2003.  The Veteran submitted a timely notice of 
disagreement regarding this decision, indicating that he was 
entitled to a 20 percent disability rating for his left upper 
extremity.  In an August 2005 rating decision, the Veteran's 
disability rating was increased to 20 percent, effective as 
of June 18, 2004.  Since this grant did not constitute a full 
grant of the benefits sought on appeal, this claim is still 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The Veteran appealed these decisions to the Board in August 
2005.  

The record contains a number of treatment records from the 
Department of Corrections.  In August 2001, the Veteran was 
noted to have pain and limited external rotation and 
elevation of the left shoulder secondary to a past surgery in 
1971.  It was noted that the Veteran was capable of 
performing push-ups at this time.  The record also contains a 
statement from the Veteran dated August 2001 in which he 
indicated that his shoulder no longer bothered him and that 
he could now perform exercises.  According to an August 2002 
record, the Veteran was provided a lower bunk pass due to 
pain and limited motion in his left shoulder that almost 
caused him to fall out of his top bunk.  

The Veteran was again treated in June 2004 for complaints of 
left shoulder pain.  He was noted to have decreased range of 
motion in his left arm, with an inability to abduct above 
shoulder level.  It was noted that the Veteran had been 
performing push-ups regularly before this date.  The Veteran 
was also treated in October 2004, when he was diagnosed with 
chronic left shoulder pain and was again found to be unable 
to abduct his left arm above shoulder level.  

An X-ray of the left shoulder was taken in April 2007.  The 
X-ray revealed no evidence of any fractures or dislocations, 
but a surgical staple was seen in the proximal and lateral 
aspect of the humerus.  The examiner concluded that this was 
a stable examination of the left shoulder with no 
radiographic evidence of any bony or soft tissue pathology.  
A computed tomography (CT) scan of the left shoulder was 
performed in June 2007.  It revealed osteophyte formation in 
the glenoid and medial humeral head.  There was also an 
irregularity of the posterior glenoid as well as a small 
indentation on the posterolateral humeral head superiorly.  
There were also hypertrophic changes of the acromioclavicular 
(AC) joint.  

The record demonstrates that the Veteran was injured in a 
motorcycle accident in February 2008.  The Veteran reported 
pain to his left shoulder after the accident.  An X-ray was 
taken at this time, revealing no evidence of a recent 
fracture or dislocation.  The Veteran was found to have 
limited and painful motion in his left shoulder after the 
accident, but specific ranges of motion were not provided.  
Follow-up treatment records indicate that the Veteran's left 
shoulder pain was likely secondary to a muscle or ligament 
sprain since there was no evidence of fracture or 
dislocation.  Another private treatment record from February 
2008 notes that the Veteran was being seen 5 times per week 
for physical therapy for his numerous injuries, and 
especially for his left shoulder.  A subsequent follow-up 
treatment record prepared by a private physician with the 
initials J.A.L. assigned a diagnosis of left shoulder 
sprain/strain.  

The Veteran was afforded a VA examination of the left 
shoulder in May 2009.  The Veteran reported having severe 
flare-ups when lifting, carrying or performing overhead 
activities.  The examiner noted that the Veteran had a well-
healed anterior shoulder scar that was 5 centimeters (cm) by 
1 cm.  There was mild hyperpigmentation with no keloid 
formation.  

Range of motion measurements of the left upper extremity were 
taken during the VA examination, and the Veteran had flexion 
from 0 degrees to 170 degrees, abduction from 0 degrees to 
170 degrees, internal rotation from 0 degrees to 80 degrees 
and external rotation from 0 degrees to 90 degrees.  There 
was no objective evidence of pain with active motion on the 
left side.  There was no additional limitation of motion 
after three repetitions.  There was no ankylosis.  X-rays 
revealed osteophyte formation in the glenoid and medial 
humeral head.  There was also irregularity of the posterior 
glenoid as well as a small indentation on the posterolateral 
humeral head superiorly.  A bone staple was identified in the 
region of the humeral neck laterally.  There was no evidence 
of hypertrophic changes of the AC joint, with no soft tissue 
masses or significant joint effusion.  The examiner concluded 
that the Veteran suffered from glenohumeral osteoarthritis 
with a questionable small Hill Sachs defect suggesting an old 
dislocation.  The rotator cuff could not be adequately 
evaluated on examination.  

The examiner concluded that the Veteran suffered significant 
effects on his usual occupation.  However, it was noted that 
he was a fulltime employee for a fence company and that he 
had not missed any work in the last 12 months.  The Veteran 
was also noted to have effects on his usual daily activities.  

The record does contain a letter dated January 2008 in which 
the Veteran was noted to be terminated from his employment 
because he was physically unable to perform his duties.  
Also, the Veteran indicated in a September 2009 statement 
that he had again been terminated from his job as a manual 
laborer.  However, these records do not suggest that the 
reason for the Veteran's termination was due solely to his 
left shoulder disability.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for his left shoulder disability, prior to June 
18, 2004.  As already indicated, Diagnostic Code 5201 
provides that limitation of motion of the arm at the shoulder 
level is rated 20 percent for the major shoulder and 20 
percent for the minor shoulder; limitation of motion of the 
arm midway between the side and shoulder level is rated as 
30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  
The record does not contain any medical evidence suggesting 
that the Veteran's left arm motion was limited to shoulder 
level prior to June 18, 2004.  While there is evidence of 
pain and limited motion, the June 2004 record from the 
Department of Corrections indicates that the Veteran had been 
performing push-ups regularly prior to this date, suggesting 
that the Veteran did not suffer significant impairment as a 
result of his left shoulder disability prior to this date.  

Likewise, the preponderance of the evidence demonstrates that 
the Veteran is not entitled to a disability rating in excess 
of 20 percent as of June 18, 2004.  A higher disability 
rating of 30 percent is warranted for the minor upper 
extremity when there is limitation of motion of the arm to 25 
degrees.  Id.  According to an October 2004 Department of 
Corrections treatment record, the Veteran had limitation of 
motion of the left arm to shoulder level.  The Veteran's May 
2009 VA examination revealed that the Veteran was capable of 
forward flexion of the left arm from 0 degrees to 170 
degrees, abduction from 0 degrees to 170 degrees, internal 
rotation from 0 degrees to 80 degrees and external rotation 
from 0 degrees to 90 degrees.  Normal ranges of motion of the 
shoulder are flexion (forward elevation) from 0 degrees to 
180 degrees, abduction from 0 degrees to 180 degrees, 
external rotation from 0 degrees to 90 degrees, and internal 
rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  Therefore, the evidence clearly demonstrates that 
the Veteran does not have limitation of motion of the left 
arm to 25 degrees or less, and as such, a higher disability 
rating of 30 percent is not warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating at any time during the pendency 
of his claim.  According to the May 2009 VA examination, the 
Veteran had significant range of motion in his left upper 
extremity.  In addition, the examiner concluded that there 
was no additional limitation of motion after three 
repetitions of movement.  While the Veteran has reported 
flare-ups of left shoulder pain, the evidence does not 
suggest that these flare-ups result in such deterioration in 
the Veteran's range of motion to limit motion to 25 degrees 
or less.  Therefore, the evidence demonstrates that the 
Veteran is not entitled to a higher initial disability 
evaluation based on the DeLuca criteria.  

The Board has also considered whether there are any other 
applicable diagnostic codes that would permit a higher 
disability rating.  The evidence of record clearly 
demonstrates that the Veteran does not suffer from ankylosis 
of the left shoulder and there is no evidence of recurrent 
dislocations of the shoulder.  In addition, there is no 
evidence or allegation of fibrous union, nonunion or the loss 
of the head of the humerus.  Finally, there is no evidence of 
dislocation or nonunion of the clavicle or scapula.  As such, 
consideration of this disability under Diagnostic Codes 5200, 
5202 and 5203 is not warranted.  There are no other 
potentially applicable diagnostic codes under which to 
evaluate this disability that would allow for a higher 
disability rating.

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for scarring of the 
left shoulder.  However, the May 2009 VA examination found 
the Veteran's scar to be well-healed with mild 
hyperpigmentation and only 5 cm by 1 cm in size.  There was 
no evidence of keloid formation.  The record contains no 
other evidence, medical or otherwise, to suggest that the 
Veteran is entitled to a compensable disability rating for 
scarring of the left shoulder, and as such, a separate 
disability rating for scarring of the left shoulder is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms associated with his service-connected 
left shoulder disability cause pain, limited use and 
limitation of motion.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-03.  While the May 2009 VA examination 
report indicates that the Veteran suffered occupational 
impairment as a result of his service-connected left shoulder 
disability, some degree of occupational impairment is 
inherent in a 20 percent disability rating.  There is also no 
evidence of frequent periods of hospitalization.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is not 
warranted.  

Since staged ratings have been applied in this case, VA has 
applied the holdings of the Court in the case of Fenderson v. 
West, would be in order.  See 12 Vet. App. 119 (1999).  The 
Board has reviewed the evidence of record to determine 
whether the Veteran may be entitled to further staged 
ratings.  However, as outlined in detail above, there are no 
further periods of distinct symptomatology that would warrant 
further staged ratings.  

As a final matter, the Board will address the argument 
proffered by the Veteran in a statement received in October 
2009.  According to the Veteran, his September 2009 
supplemental statement of the case (SSOC) indicated that he 
had limited motion of the left shoulder to 20 degrees, and as 
such, he was entitled to a 30 percent disability rating.  
However, the Veteran is mistaken in his interpretation of the 
SSOC.  The language referenced by the Veteran on page 2 of 
the SSOC is not suggesting that the Veteran has motion 
limited to 20 degrees, but rather, it is citing the rating 
criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
indicating that a 20 percent disability rating is assigned 
for the major or minor upper extremity when range of motion 
is limited to shoulder level.  The September 2009 SSOC is not 
suggesting that the Veteran has limitation of motion to 20 
degrees.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an increased disability rating for a left shoulder 
disability must be denied.


ORDER

Entitlement to an increased disability rating for a left 
shoulder disability, to include an initial disability rating 
in excess of 10 percent, effective August 29, 2003 and a 
disability rating in excess of 20 percent, effective June 18, 
2004, is denied.  


REMAND
TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record, is part of an 
increased rating claim.  This issue was previously referred 
by the Board to the RO in November 2008 for initial action, 
but a review of the record does not demonstrate that any 
action was taken on this claim.  While the Veteran does not 
currently meet the schedular criteria for a finding of total 
disability, this would not prohibit him from receiving TDIU 
benefits on an extraschedular basis.  

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent 
him from performing work that would produce sufficient 
income.  Friscia v. Brown, 8 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
Court specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on the ability to work.  8 Vet. App. at 297.  
The record contains a letter dated January 2008 indicating 
that the Veteran was released from his job because he was 
physically unfit to perform his duties.  Also, while the 
Veteran's May 2009 VA examination indicates that the Veteran 
was currently employed full-time, VA received a statement 
from the Veteran dated September 2009 indicating that he had 
recently lost his job.  However, the precise reason for the 
Veteran's termination is not revealed in these 
communications.  In light of the above, the Board finds that 
the Veteran requires a current VA examination to ascertain 
whether his unemployability is due to his service-connected 
left shoulder disability.  

Earlier Effective Date

In November 2008, the Veteran's claim of entitlement to an 
effective date prior to August 29, 2003 for the grant of 
service connection for a left shoulder disability was 
remanded by the Board.  The remand directed the RO to afford 
the Veteran VCAA notice specific to his claim for an earlier 
effective date, to include language about mental 
incompetency, unless the attachment referenced in the January 
2008 VCAA notice letter could be incorporated into the 
evidence of record.  No such attachment has been incorporated 
into the record as of this time.  The RO was to provide 
notice informing the Veteran as to the type of evidence that 
would support his claim of continuous mental incompetency, 
including records of treatment for mental disorders from the 
time of discharge to the present, criminal records, and 
records of treatment while in prison.  The Veteran was also 
to be provided with the text of 38 C.F.R. § 3.353 (2009).  
However, a review of the notice provided to the Veteran after 
the November 2008 remand demonstrates that the Veteran was 
not provided with information on how to support his claim of 
continuous mental incompetency, or, the text of 38 C.F.R. 
§ 3.353.  Because of this, additional remand is necessary as 
certain action requested in the August 2008 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The notice must 
discuss the requirements for proving 
continuous mental incompetency.  Advise 
him as to the type of evidence that would 
support his claim of continuous mental 
incompetency.  Advise him as to the type 
of evidence that would support his claim 
of continuous mental incompetency, 
including records of treatment for mental 
disorders from the time of discharge to 
the present, criminal records, and records 
of treatment while in prison.  Provide the 
text of 38 C.F.R. § 3.353 (2009).  

2.  The Veteran should also be provided 
with VCAA notice regarding the issue of 
entitlement to TDIU benefits.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the effect of his service-connected left 
shoulder disability on his employability.  
The claims folder must be made available 
to the examiner.  The examiner should 
opine whether it is at least as likely as 
not that the Veteran is unable to secure 
or maintain substantially gainful 
employment solely as a result of his 
service-connected left shoulder 
disability.  The examination report must 
include a complete rationale for any 
opinion offered.  

4.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond, if the claim is denied.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


